DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting Rejection
The non statutory double patenting rejection is held in abeyance until allowable subject matter is identified in the instant application
Response to Arguments
Applicant’s arguments see pages 6-7 filed on May 28, 2021 have been fully considered but they are not persuasive.
A. The Rejection of Claim 1 under 35 USC § 103(a)

Regarding the independent claims Applicant argued that “ … Thompson describes a GPS receiver with various functionality that can measure absolute timing of received signals. However, mere timing measurement functionality of received signals is not the same, nor suggest of, “a plurality of transceivers, each transceiver of the plurality of transceivers having.. .a clock buffer,” as recited in independent claim ...”(see remarks page 7).
Examiner respectfully disagrees, Examiner notes that Applicants remarks  is silent regarding the teachings of Kawanabe ‘723 and Liu ‘151 references which was combined with Thompson ‘045 reference via 35 U.S.C. 103 in order to arrive at Applicants claimed invention. Applicant is incorrectly considering the references individually although the rejections are based on the combinations of Kawanabe ‘723, Liu ‘151 and Thompson ‘045 references. Per MPEP: “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir.1986).” Thus, the combined communication system of Kawanabe ‘723, Liu ‘151 and Thompson ‘045 when considered as a whole teaches Applicant’s argued claim limitation as set forth detailed below.
Kawanabe ‘723 teaches, an adaptive array radio system(see col 4 lines 28-36 and Figs. 2-4, i.e., adaptive array wireless communication system disclosed), comprising: a plurality of transceivers( see col 3 lines 46-67 and Figs. 1-3, i.e., receivers 2-1), each transceiver of the plurality of transceivers having an antenna( see col 3 lines 46-67 and Figs. 1-3, i.e., each of the receivers 2-1-2-n comprising antenna 1-1.. 1-n), an integrated local oscillator, an integrated converter( see col 3 lines 46-67 and Figs. 1-3, i.e., each of the receivers 2-1-2-n comprising local oscillator 3-1 and convertors 7-1), 
Thompson ‘045 teaches, transceiver comprising a clock buffer (see para 34 and Fig. 5a-5b, receiver comprising buffer clock is disclosed).
In view of the above, it is clear that the combined receiving system of Kawanabe ‘723, Liu ‘151 and Thompson ‘045 when considered as a whole teaches Applicants broadly claimed invention.
Furthermore, Applicants argued claimed limitation merely recites a clock buffer as part of a transceiver without specifically indicating what the functionality of the clock buffer, Examiner submits that Thompson ‘045 teaching of a transceiver that comprises a clock buffer(see para 34 and Fig. 5a-5b, receiver comprising buffer clock is disclosed) combined with Kawanabe ‘723 teaching of  a plurality of transceivers, each transceiver of the plurality of transceivers having an antenna, an integrated local oscillator, an integrated converter( see col 3 lines 46-67 and Figs. 1-3, i.e., receivers 2-1) , reads on applicants argued claim limitation “ clock buffer” absent further definition/functionality  of the claimed “clock buffer” in the claim language (emphasis added by Examiner).  Rejection of independent claims 1 and 19 under 35 U.S.C. 103 is therefore maintained.
B. The Rejection of Claim 19 under 35 USC § 103(a) 
Regarding claim 19 Applicant has provided the same arguments as presented in claim 1.  The Examiner applies the same reasoning presented in relation to claim 1.

C.  Regarding dependent claims 1 and 6-18, 20,21 and 24 the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

 Claims 1 and 9-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawanabe (US 7187723 B1) in view of  Liu et al (US 2012/0082151 A1) and Thompson et al(US 2011/0150045 A1).
Regarding claim 1, Kawanabe ‘723 teaches, an adaptive array radio system(see col 4 lines 28-36 and Figs. 2-4, i.e., adaptive array wireless communication system disclosed), comprising: a plurality of transceivers( see col 3 lines 46-67 and Figs. 1-3, i.e., receivers 2-1),
each transceiver of the plurality of transceivers having an antenna( see col 3 lines 46-67 and Figs. 1-3, i.e., each of the receivers 2-1-2-n comprising antenna 1-1.. 1-n), an integrated local oscillator, an integrated converter( see col 3 lines 46-67 and Figs. 1-3, i.e., each of the receivers 2-1-2-n comprising local oscillator 3-1 and convertors 7-1), the plurality of transceivers configured to, based at least on the output signal generated by the integrated local oscillator, perform precision adaptive array processing(see col 4 lines 28-36, col 5 lines 25-41 and Figs. 2-4, i.e., performing adaptive array processing using the local oscillator in each of the receivers).  
Kawanabe ‘723 does not explicitly teach, integrated local oscillator configured to generate an output signal using a phase- locked loop having a phase detector, a loop filter, and a voltage control oscillator.
	Liu ‘151 teaches, integrated local oscillator (para 41 and Fig. 3,  local oscillator 33) configured to generate an output signal using a phase- locked loop ( para 41 and Fig. 3, local oscillator generating output signal 46 using the phases locked loop 49)having a phase detector( para 41 and Fig. 3, Phase locked loop 49 comprising phase detector 50), a loop filter (para 41 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawanabe ‘723 transceiver by incorporating the local oscillator of Liu ‘151 since such modification would provide a reconfigurable analog PLL-based local oscillator. This reconfigurable local oscillator supplies a local oscillator signal to a mixer of the transceiver so that the same local oscillator and the same mixer are usable in the communication of signals in multiple different cellular telephone standards, as suggested by Liu ‘151 (see para 5).
The combination of Kawanabe ‘723 and Liu ‘151 does not explicitly teach, a clock buffer.
Thompson ‘045 teaches, transceiver comprising a clock buffer (see para 34 and Fig. 5a-5b, receiver comprising buffer clock is disclosed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawanabe ‘723 by incorporating the buffer clock of Thompson ‘045 since such modification would provide system/method for an intelligent radio frequency receiver that includes blind determination processing of received signals, as suggested by Thompson ‘045(see para 8).
Regarding claim 9, the combination of Kawanabe ‘723, Liu ‘151 and Thompson ‘045 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein adaptive noise sources effect the performance of the phase-locked loop( Liu ‘151, para 6, 43, and Figs. 5, noise effect on the output of phases locked loop 49).
Regarding claim 10, the combination of Kawanabe ‘723, Liu ‘151 and Thompson ‘045 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein the adaptive noise sources include a phase noise of a reference oscillator(Liu ‘151  43, 59 and Fig. 5, phase noise of the incoming reference oscillator).
Regarding claim 11, the combination of Kawanabe ‘723, Liu ‘151 and Thompson ‘045 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein the adaptive noise sources include a phase noise of the voltage control oscillator( Liu ‘151 , para 59 and Fig. 15, VCO phase noise varies as a function of varactor bias resistance).  
Regarding claim 12, the combination of Kawanabe ‘723, Liu ‘151 and Thompson ‘045 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein the adaptive noise sources includes a phase noise of a divider( Liu ‘151 , para 41, 49, 59 and Figs. 5, 15, output of the loop divider 54 including phase noise  being  received by  the phase detector 50).  
Regarding claim 13, the combination of Kawanabe ‘723, Liu ‘151 and Thompson ‘045 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein the each of the adaptive noise sources provides noise based on an independent statistical process (Liu ‘151, para 43, 59 and  Figs. 5, 15, independent sources of noise i.e., VCO and reference noise).
  	Regarding claim 14, the combination of Kawanabe ‘723, Liu ‘151 and Thompson ‘045 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein each of the adaptive noise sources has a different transfer function(Liu ‘151, para 43, 59 and  Figs. 5, 15, VCO phase noise varies as a function of varactor bias resistance).  
Regarding claim 15, the combination of Kawanabe ‘723, Liu ‘151 and Thompson ‘045 teaches all of the claim limitations above, Liu ‘151 further teaches, wherein the filter is a low pass filter(Liu ‘151, para 42 and Fig. 4 low pass loop filter 52).  
Regarding claim 16, the combination of Kawanabe ‘723, Liu ‘151 and Thompson ‘045 teaches all of the claim limitations above, Kawanabe ‘723 further teaches, wherein the transceiver is an N channel semi-coherent FT transceiver( see Kawanabe ‘723,  col 3 lines 46-67 and Figs. 1-3, i.e., semi-coherent receivers 2-1 processing incoming one or more channel signals).
Regarding claim 17, the combination of Kawanabe ‘723, Liu ‘151 and Thompson ‘045 teaches all of the claim limitations above, Thompson ‘045 further teaches, wherein the clock buffer is clocked based on at least on a clock signal distributed to the clock buffer by a clock( Thompson ‘045, 34 and Fig. 5a-5b  clock buffer 554 clocked by distributed clock 552).  

Claims 6-8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawanabe ‘723, Liu ‘151 and Thompson ‘045 as applied to claims above, and further in view of Sun et al (US 2009/0111409 A1).

Regarding claim 6, Kawanabe ‘723, Liu ‘151 and Thompson ‘045 teaches all of the claim limitations above except, wherein the phase detector of the phase-locked loop is configured to generate a phase difference output based at least on a difference between a phase of a reference oscillator signal and a phase of a voltage control oscillator input signal.
Sun ‘409 teaches, wherein the phase detector of the phase-locked loop is configured to generate a phase difference output based at least on a difference between a phase of a reference oscillator signal and a phase of a voltage control oscillator input signal( para 25 and Fig. 3, phase detector 24 generating phase difference output signal 30 based on VCO output  signal 28 and oscillator signal 20).

Regarding claim 7, Kawanabe ‘723, Liu ‘151, Thompson ‘045 and Sun ‘409 teaches all of the claim limitations above, Sun ‘409further teaches, wherein the loop filter of the phase- locked loop is configured to generate a control voltage based at least on filtering the phase difference output of the phase detector (see Sun ‘409, para 25 and Fig. 3, the loop filter 26 generating signal 31/55 based on the difference output 30 as shown in Fig. 3).
Regarding claim 8, Kawanabe ‘723, Liu ‘151, Thompson ‘045 and Sun ‘409 teaches all of the claim limitations above, Sun ‘409 further teaches, wherein the voltage control oscillator of the phase-locked loop is configured to, using the generated control voltage, generate the output signal (see Sun ‘409, para 25 and Fig. 3, the VCO 23 generating the output signal 32 based on the difference output 30 filtered by the loop filter 26 as shown in Fig. 3).
 	Regarding claim 18, Kawanabe ‘723, Liu ‘151, Thompson ‘045 and Sun ‘409 teaches all of the claim limitations above, Sun ‘409 further teaches, wherein the voltage control oscillator input signal is a feedback signal (see Sun ‘409, para 25 and Fig. 3, the input signal 32/55 to the VCO 23 is a feedback signal 28 that is processed by PD 24 and filter 26 as shown in Fig. 3).  

Claims 19, 21, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al (US 2009/0111409 A1) in view of Kawanabe (US 7187723 B1) and further in view of Thompson et al(US 20110150045 A1).

Regarding claim 19, Sun ‘409 teaches, a method comprising: generating a phase difference output based at least on a difference between a phase of a reference oscillator signal and phase of a voltage control input signal( para 25 and Fig. 3, phase detector 24 generating phase difference output signal 30 based on VCO output  signal 28 and oscillator signal 20); 
generating a control voltage based at least on applying a filter to the phase difference output( para 25 and Fig. 3,  loop filter 26  generating  signal 31 and 55 based on the difference signal 30); generating, based at least on the phase difference output, an output signal( para 25 and Fig. 3,  the VCO 23 generating the output signal 32 based on the difference output 30 filtered by the loop filter 26 as shown in Fig. 3).
Sun ‘409 does not explicitly teach, performing, based at least on the output signal, precision adaptive array processing.  
Kawanabe ‘723 teaches, performing, based at least on the output signal, precision adaptive array processing (see col 4 lines 28-36, col 5 lines 25-41 and Figs. 2-4, i.e., performing adaptive array processing using the local oscillator in each of the receivers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the adaptive array processing method of Kawanabe ‘723 into the communication system of Sun ‘409 since such modification would provide a small-scale circuit, enable accurate reproduction of propagation delay differences in antennas of received signals that are received by way of each of a plurality of receivers, as suggested by Kawanabe ‘723(see col 2 lines 10-14).

Thompson ‘045 teaches, clocking a clock buffer(see para 34 and Fig. 5a-5b, receiver comprising buffer clock is disclosed), wherein the clocking is based at least on receiving a clock signal distributed by a clock( Thompson ‘045, 34 and Fig. 5a-5b  clock buffer 554 clocked by distributed clock 552).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kawanabe ‘723 by incorporating the buffer clock of Thompson ‘045 since such modification would provide system/method for an intelligent radio frequency receiver that includes blind determination processing of received signals, as suggested by Thompson ‘045(see para 8).
 Regarding claim 21, the combination of Sun ‘409, Kawanabe ‘723 and Thompson ‘045 teaches, all of the limitations of the parent claim, Sun ‘409 further teaches, wherein generating the output signal is based at least on a phase-locked loop(see Sun ‘409 para 25 and Fig. 3, generating the output signal 32 based on the phase-locked loop 21).  
Regarding claim 23, the combination of Sun ‘409, Kawanabe ‘723 and Thompson ‘045 teaches, all of the limitations of the parent claim, Sun ‘409 further teaches, wherein the voltage control oscillator input signal is a feedback signal (see Sun ‘409, para 25 and Fig. 3, the input signal 32/55 to the VCO 23 is a feedback signal 28 that is processed by PD 24 and filter 26 as shown in Fig. 3).  

Claims 20 and 24  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun ‘409, Kawanabe ‘723 and Thompson ‘045 as applied to claim 19  above, and further in view of Liu et al (US 2012/0082151 A1).

Regarding claim 20 the combination of Sun ‘409, Kawanabe ‘723 and Thompson ‘045 does not explicitly teach, wherein generating the output signal is further based at least on a plurality of adaptive noise sources, including a phase noise of a reference oscillator, a phase noise of a voltage control oscillator, a phase noise of a divider, or combinations thereof.  
Liu ‘151 teaches, wherein generating the output signal is further based at least on a plurality of adaptive noise sources, including a phase noise of a reference oscillator, a phase noise of a voltage control oscillator, a phase noise of a divider, or combinations thereof (Liu ‘151, para 59 and Fig. 15, VCO phase noise varies as a function of varactor bias resistance).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sun ‘409 transceiver by incorporating the local oscillator of Liu ‘151 since such modification would provide a reconfigurable analog PLL-based local oscillator. This reconfigurable local oscillator supplies a local oscillator signal to a mixer of the transceiver so that the same local oscillator and the same mixer are usable in the communication of signals in multiple different cellular telephone standards, as suggested by Liu ‘151 (see para 5).
Regarding claim 24 the combination of Sun ‘409, Kawanabe ‘723 and Thompson ‘045 does not explicitly teach, wherein the filer is a low pass filter.
Liu ‘151 teaches, wherein the filer is a low pass filter (Liu ‘151, para 42 and Fig. 4 low pass loop filter 52).  
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474